ORDER

PER CURIAM.
Torrkmo Baker appeals from the trial court’s judgment entered after a jury trial convicting him of unlawful possession of a firearm and two counts of possession of a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).